MEMO OPINION
PER CURIAM:
Petitioner, an inmate of the Montana State Prison, seeks an appropriate writ to secure credit for time served in jail prior to his conviction and sentence to the prison.
Petitioner was convicted on January 22, 1968, and sentenced to four years in prison. He alleges he served 53 days in the jail previous to the imposition of the sentence, credit for which was not granted to him. He has previously applied to the district court and been advised by the judge thereof that section 95-2215, R.C.M.1947, which provides for such credit, became effective on January 1, 1968, as to prosecutions for crimes committed on or after January 1, 1968. As he was advised by the district judge, while petitioner was sentenced after that date the crime *509of which he was convicted was committed before that date and the new statute would not apply.
The ruling of the district court was correct. Sec. 3 of Chapter 196, Laws of 1967, provided: “The Montana Code of Criminal Procedure is effective January 1, 1968, and its provisions apply to all proceedings in prosecutions for crimes alleged to have been committed on or after that date.” Section 95-2215, R.C.M. 1947, referred to previously, is a part of Chapter 196, Laws of 1967.
The relief sought is denied and the proceeding is dismissed.